Citation Nr: 1647875	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from January 1945 to July 1946.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


REMAND

The Veteran is seeking entitlement to a rating in excess of 30 percent for his service-connected bilateral hearing loss. 

The Board finds that the RO has not substantially complied with the directives of the prior September 2016 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

In the July 2014, June 2015, and September 2016 remands, the Board previously instructed the RO to seek additional clarification of private audiology test results dated in April 2012 from Advanced Audiology Institute and in September 2012 from Audiology Associates of Las Vegas.  Specifically, the Board requested that each treatment provider be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form, as well as to provide clarification regarding what type of speech discrimination test was administered and whether the testing was conducted by a state-licensed audiologist.  See Savage v. Shinseki, 24 Vet. App. 259 (2010).  Following the initial July 2014 remand, in an August 2014 letter, the RO only sought authorization to contact Advanced Audiology Institute from the Veteran.  Following the June 2015 remand, the RO requested copies of treatment records from both Advanced Audiology Institute and Audiology Associates of Las Vegas.  The RO only received another copy of the April 2012 audiology test results from Advanced Audiology Institute.  Following the September 2016 remand, the RO received a conversion of only the April 2012 audiology test results; however, the results did not include the translated audiometric results at 3000 Hertz and did not specify which speech discrimination test was administered.  The record does not show that a translation of the September 2012 audiological test was provided, although the RO noted in the October 2016 supplemental statement of the case that a translated version of the September 2012 audiological test was considered.  As the requested development has not yet been completed, the RO must make another attempt to obtain an appropriate release of information from the Veteran concerning each private treatment provider and seek clarification of the private audiology test results referenced above.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran's private treatment providers at Advanced Audiology Institute concerning the April 2012 audiology testing and at Audiology Associates of Las Vegas concerning the September 2012 audiology testing.  Each treatment provider must be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form, as well as to provide clarification whether the Maryland CNC speech discrimination test was administered and whether the testing was conducted by a state-licensed audiologist.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issue of entitlement to an increased rating for bilateral hearing loss, currently evaluated as 30 percent disabling, on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

